Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154571                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re PIERSON/BERRY, Minors                                       SC: 154571                              Joan L. Larsen,
                                                                    COA: 328675                                       Justices
                                                                    Jackson CC Family Div:
                                                                     02-002014-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2016
           t1101
                                                                               Clerk